            Case 1:19-cv-01289-AWI-EPG Document 20 Filed 12/07/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                EASTERN DISTRICT OF CALIFORNIA
10

11       MICHAEL SYRUE,                                  Case No. 1:19-cv-01289-AWI-EPG-HC

12                   Petitioner,                         ORDER ADOPTING FINDINGS AND
                                                         RECOMMENDATION, DENYING
13            v.                                         PETITION FOR WRIT OF HABEAS
                                                         CORPUS, AND DIRECTING CLERK OF
14       P. THOMPSON,                                    COURT TO CLOSE CASE

15                   Respondent.                         (Doc. No. 18)

16

17          Petitioner is a federal prisoner proceeding pro se with a petition for writ of habeas corpus

18 pursuant to 28 U.S.C. § 2241. On July 6, 2020, the Magistrate Judge issued Findings and

19 Recommendation that recommended denial of the habeas petition. (Doc. No. 18.) Petitioner filed
20 timely objections. (Doc. No. 19.)

21          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this Court has conducted a

22 de novo review of the case. Having carefully reviewed the entire file, including Petitioner’s

23 objections, the Court concludes that the Findings and Recommendation is supported by the record

24 and proper analysis, and there is no need to modify the Findings and Recommendation.

25 ///

26 ///
27 ///

28 ///


                                                     1
          Case 1:19-cv-01289-AWI-EPG Document 20 Filed 12/07/20 Page 2 of 2


 1        Accordingly, IT IS HEREBY ORDERED that:

 2        1.    The Findings and Recommendation issued on July 6, 2020 (Doc. No. 18) is

 3              ADOPTED;

 4        2.    The petition for writ of habeas corpus is DENIED; and

 5        3.    The Clerk of Court is directed to CLOSE the case.

 6
     IT IS SO ORDERED.
 7

 8 Dated: December 7, 2020
                                           SENIOR DISTRICT JUDGE
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                2
